DUFOUR, J.
The plaintiff, a Pennsylvania corporation, sued the defendant, also a foreign corporation not having complied with the laws of this State, on a cause of action arising within the jurisdiction of the Court.
Service was made on one Wright under the provisions of Act 149 of 1890, and the defendant excepted to the citation on the ground that Wright was not authorized to receive process.
Consideration of the interesting questions presented is made unnecessary by the fair and frank avowal at bar by plaintiff’s counsel. We are merely registering their conclusion when we now hold, that even if the statute may be invoked by non-residents citation served on one who, as Wright in this case, had long ceased to represent the defendant does not bring the latter within the jurisdiction of the Court.
Judgment affirmed.